                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 BIOLOGIX FRANCHISE MARKETING                  )
 CORP.,                                        )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )    Case No. 4:18CV00714 AGF
                                               )
 KAY LOGIC, et al.,                            )
                                               )
               Defendants.                     )


                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion (ECF No. 31) to exclude the

transcript of a phone conversation adduced by Defendants in their reply brief (ECF No. 30-1)

on their motion to enforce settlement (ECF No. 24).

       Plaintiff challenges the admissibility of the transcript on multiple procedural and

evidentiary grounds (e.g., timeliness, completeness, hearsay, best evidence) but does not

object to the audio recording, which Plaintiff has submitted with its motion (ECF No. 31-1).

Defendant has responded to each of Plaintiff’s objections and further asserts that the

transcript poses no prejudice to Plaintiff.

       The Court need not dissect the parties’ substantive arguments regarding the transcript

insofar as neither party objects to the admissibility of the audio recording. While the Court

has reviewed the transcript and audio recording and does not find the transcript prejudicial,

the Court will simply rely on the audio recording endorsed by both parties. See e.g., U.S. v.

Frazier, 280 F.3d 835, 849-50 (8th Cir. 2002) (finding no abuse of discretion where the
district court instructed the jury that the recording and not the transcript constituted

evidence, that the transcript was merely provided to aid the jury in following the

conversation, and that the recording controlled in the event of any variance).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion to exclude the transcript is

GRANTED. ECF. No. 31.



                                                     ________________________________
                                                     AUDREY G. FLEISSIG
                                                     UNITED STATES DISTRICT JUDGE

Dated this 9th day of September, 2019.




                                               -2-
